Citation Nr: 1619445	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for loss of night vision. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from February 2000 to December 2003. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In an April 2004 RO rating decision, a claim of entitlement to service connection for loss of night vision was denied.  

2.  The evidence received since the April 2004 RO rating decision, is cumulative or redundant and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision, denying entitlement to service connection for loss of night vision is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received since the April 2004 VA rating decision to reopen a claim for service connection for loss of night vision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate claims to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested.

Analysis

In the April 2004 RO rating decision, service connection for loss of night vision was denied because the Veteran's loss of night vision was caused by in-service elective surgery, with known risks.  

The Veteran did not appeal the decision by filing a notice of disagreement.  Therefore, the April 2004 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The additional relevant evidence received since the April 2004 RO rating decision includes private treatment records, and additional statements from the Veteran.

In this case, the Board finds the evidence does not support the reopening of the claim.  While these records are new, they are not material because do not relate to an unestablished fact necessary to substantiate the claim for loss of night vision.  The Veteran is now asserting that her signed consent should be found invalid for the laser epithelial keratomileusis (LASEK) in service.  To the extent that this assertion is offered as a new theory in the case, merely presenting a new legal theory of entitlement is not new and material evidence.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  As such, the evidence is not new and material.

This new theory does not raise a reasonable possibility of substantiating the claim.  The Veteran had an eye surgery in service and a contention regarding that she received a different type of eye surgery than that listed on a consent form does not raise a reasonable possibility of substantiating claim given that the surgery was provided during service and considering the regulations regarding surgical treatment in service.  See generally 38 C.F.R. § 3.306(b)(1).  The Board has considered the standard for reopening claims as outlined by the Court, but after careful consideration finds that this standard has not been met in this case.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for loss of night vision; the appeal is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


